DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-21, and 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding independent claim 23, the prior art either alone or in combination fails to disclose, teach or suggest a  control for a motor vehicle having at least two steerable front wheels and two control elements, wherein each control element is movable in a transverse direction of the vehicle and an actuating force is measurable in the transverse direction of the vehicle by one or both of a control element transverse force sensor system and a control element torque sensor system, and is a basis for calculating a target value for the transverse movement of the vehicle; wherein the actuating forces exerted on each control element in the transverse direction of the vehicle are averaged and filtered using a speed-dependent filter at least of first order, wherein the averaged and filtered actuating force is provided as a target value specification for the transverse movement of the vehicle and thus for influencing the radius of the trajectory of the motor vehicle.
Regarding independent claim 34, the prior art either alone or in combination fails to disclose, teach or suggest a motor vehicle comprising at least two steerable front wheels and two control elements, wherein each control element is movable in a transverse direction of the vehicle and an actuating force is measurable in the transverse direction of the vehicle by one or both of a control element transverse force sensor system and a control element torque sensor system, and is a basis for calculating a target value for the-transverse movement of the vehicle; wherein the actuating forces exerted on each control element in the transverse direction of the vehicle are averaged and filtered using a speed-dependent filter at least of first order, wherein the averaged and filtered actuating force is provided as a target value specification for the transverse movement of the vehicle and thus for influencing the radius of the trajectory of the motor vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        April 21, 2021